Citation Nr: 1612569	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 through August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran perfected a timely appeal of that denial.

Testimony was received from the Veteran and his spouse during a January 2016 video conference hearing.  A transcript of that testimony is associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities render the Veteran unable to care for his daily personal needs without regular assistance from others and to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for entitlement to SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.352, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to the issue on appeal, however, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Such action would result only in delay.

Analysis

In support of his claim for SMC based on the need for regular aid and attendance or housebound status, the Veteran alleged in his claims submissions and video conference hearing testimony that he is unable to independently perform his activities of daily living, due primarily to disability arising out of his service-connected muscular dystrophy condition.  The Veteran's assertions are supported by his spouse's compelling April 2012 statement and January 2016 testimony.  She asserts that she provides the Veteran with daily assistance in many activities, including:  bathing and haircuts due to the Veteran's inability to reach above shoulder level; cooking; dishwashing; laundry; lawn maintenance; household chores; rising from a seated position due to weakness in the abdominal muscles; walking on uneven surfaces; standing upright; dressing due to inability to maintain balance; grocery shopping; providing care for their four children; properly applying leg braces; and, assisting the Veteran in his manual wheelchair, cane, or walker.  In her video conference testimony, the Veteran's spouse added that the Veteran led essentially a sedentary lifestyle due to his immobility and that he was essentially bound to his wheelchair.  She testified that she is so concerned for the Veteran's ability to function independently, that the Veteran wears a Life Alert unit to alleviate her stress while she is away at work or attending part-time classes.

Consistent with the foregoing claims, VA treatment records from 2010 through 2013 show that the Veteran has been followed for ongoing weakness in all of his extremities due to muscular dystrophy.

During a July 2010 medical examination, Dr. N.M. noted that the Veteran has essentially negligible locomotion and was unable to raise his left arm above his shoulders.  He noted further that the Veteran was extremely unsteady on his right side.

During an August 2010 examination, the Veteran was unable to maintain a standing posture due to severe weakness in his right lower extremity.  He remained incapable of raising his left arm above his shoulder.  Although the Veteran did demonstrate intact fine motor functioning and the ability to feed himself, the examining physician still opined overall that the Veteran had difficulty attending to his needs and had very limited locomotion.  He concluded that the Veteran does require daily personal health care services of a skilled provider, without which, he would require hospital, nursing home, or other institutional care.

During an October 2011 VA examination of the joints and muscles, the Veteran reported ongoing pain, weakness, easy fatigability, and incoordination.  He stated that he had no ability to control his own movement, and reported that he was unable to lift his arms overhead, run, jump, or climb stairs.  Consistent with the reported loss of function, a physical examination confirmed the presence of atrophy in all of the Veteran's extremities.  The examiner opined that the Veteran had severe limitation in all activities, including those of a sedentary nature, because of his demonstrated weakness and fatigue.

During a repeat medical examination conducted in March 2015, the Veteran denied being confined to his bed and stated that he was able to feed himself and prepare meals.  Still, he reported that he required assistance in being washed.  He stated that he left the house only to pick his daughter up from school and to attend medical appointments.  A physical examination at that time showed that the Veteran remained bound to his wheelchair.  Ongoing weakness was observed in all of the extremities.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014).

Determinations as to the need for aid and attendance must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013). 

Here, the evidence shows that the Veteran's service-connected muscular dystrophy has resulted in such a degree of functional loss that the Veteran is in need of regular aid and attendance.  In that regard, the medical evidence shows that the Veteran has experienced considerable loss of muscle strength and mass and is unable to stand or ambulate independently or raise his left arm above shoulder level.  Although the Veteran has denied being bedridden, he is essentially bound to his wheelchair and he describes credibly having a sedentary lifestyle in which he spends nearly all of his time at home.  As the October 2011 VA examiner noted, the Veteran is limited not only with activities of daily living, but also with sedentary activities.  Consistent with the foregoing medical evidence, the Veteran's spouse asserts credibly that she is required to provide regular assistance for basic activities of daily living, including showering, dressing, transferring from a seated position, correctly wearing and using his assistive devices for ambulation, shopping, and other household chores.  In short, the degree of disability resulting from the Veteran's muscular dystrophy disability has rendered him in need of regular aid and attendance and housebound.

The criteria for the award of SMC benefits based on a need for regular aid and attendance are met.  This appeal is granted.


ORDER

SMC based on the need for regular aid and attendance is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


